Title: From Alexander Hamilton to Nathaniel Fosdick, 8 February 1790
From: Hamilton, Alexander
To: Fosdick, Nathaniel


Treasury Department,February 8th 1790.
Sir:
Your letter of the thirtieth of December, 1789, enclosing a weekly return has been duly received. The Collector for the Port of Boston has been directed to supply you with the Registers you stand in need of; by applying you will, without doubt receive them. With respect to the Sugars imported into your District and said to be not merchantable. The Sixteenth Section of the Act entitled an Act to regulate the collection of Duties, &c. provides for the appraisement of damaged goods. If the Sugars come under that description, you must be governed by the provision in this clause. I know of no other provision in the laws which the case could come under; and extra allowance, or any other principle might lead to imposition.
I am, Sir,   Your Obedient Servant.
A. Hamilton
Nathaniel F. Fosdick, Esqr.Collector of the Customs, Portland, Massachusetts.
